            Case 2:20-cv-05857-MMB Document 11 Filed 11/23/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KEITH FETSURKA, et al.                                              CIVIL ACTION

                          v.                                         NO. 20-5857

 DANIELLE OUTLAW, Philadelphia                                       DATE OF NOTICE: November 23, 2020
 Police Commissioner, et al.


                                                            NOTICE

          Please be advised that a recorded TELEPHONE CONFERENCE re Motion for

Temporary Restraining Order and Preliminary Injunction (ECF 8) will be held on Monday,

November 23, 2020 at 3:00 p.m., with the Honorable Michael M. Baylson. Dial in information

is as follows:

                    Dial in: (571) 353-2300

                    Code: 293786880#



                                                                        s/ Lori K. DiSanti
                                                                        ___________________________
                                                                        Lori K. DiSanti
                                                                        Deputy Clerk to Judge Baylson
                                                                        267-299-7520


O:\CIVIL 20\20-5857 Fetsurka v Outlaw\20cv5857 notice for call 11232020.doc
